Citation Nr: 0841511	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for right leg 
disability.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

FINDINGS OF FACT

1.  The veteran's left ear hearing loss is manifested by an 
average pure tone threshold of 50 decibels with speech 
discrimination of 96 percent; and right ear hearing loss is 
manifested by an average pure tone threshold of 41 decibels 
with speech discrimination of 94 percent.

2.  The veteran does not currently suffer from a right leg 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85 Diagnostic Code 6100 (2008)

2.  The criteria for entitlement to service connection for a 
right leg disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Service connection for bilateral hearing loss was established 
in an October 2005 rating decision and a non-compensable (0 
percent) evaluation was assigned.  The veteran appealed that 
rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for bilateral hearing loss, the Board must 
evaluate all the evidence of record reflecting the severity 
of the veteran's disability from the date of grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  This could result in staged ratings; i.e. 
separate ratings for different time periods.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2008) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from 
July 2005 and July 2008.  The July 2008 examination yielded 
test results of pure tone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz of 20, 15, 25, 60, and 65 
decibels, respectively, for an average over the four 
frequencies of interest of 41 decibels.  Pure tone thresholds 
measured in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 20, 20, 40, 75, and 65 decibels, respectively, 
with an average over the four frequencies of interest of 50 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.  These results show that the veteran 
does not have exceptional hearing impairment as contemplated 
in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the July 2008 
measurements results in assignment of Roman Numeral I to the 
left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating. A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.

In short, the results from the July 2008 audiological testing 
do not provide for assigning a compensable evaluation for the 
veteran's bilateral hearing loss.  

The veteran has not presented any evidence that his hearing 
has worsened since he was last tested.  Rather, the veteran 
contends that the results of the audiological testing do not 
accurately reflect his level of hearing impairment as it 
relates to his ability to perform his daily activities.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
veteran challenged the VA's policy of conducting audiological 
testing in a sound-controlled room.  In rejecting the 
veteran's challenge, the Court noted that:

[T]he appellant has offered no expert medical 
evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable 
test results.  Nor has the appellant offered any 
expert medical evidence demonstrating that an 
alternative testing method exists and that this 
method is in use by the general medical community.  
The appellant has simply offered his own 
unsubstantiated lay opinion as to the impropriety 
of this testing method.  The Court will not 
invalidate the Secretary's chosen policy on this 
basis.

Id. at 454.

As in Martinak, the veteran in this case has simply offered 
his own opinion that the audiological testing he received did 
not accurately measure his disability.  He has not provided 
the Board with any medical evidence that his test was 
inaccurate or with results from an alternative form of 
audiological testing which he believes are more 
representative of his degree of impairment.  The Board has 
reviewed the treatment records, but finds no basis to award 
the veteran a higher evaluation based on any other evidence.

The hearing rating schedule calls for the "mechanical" 
application of audiological test scores.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the absence of 
credible medical evidence that such test scores are 
inaccurate, the Board will continue to rely on this rating 
schedule.

The Board does not find evidence that the veteran's hearing 
loss disability should be increased for any period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  As such, the claim for a higher 
evaluation for bilateral hearing loss must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Right Leg Disability

The veteran has also appealed the denial of service 
connection for an alleged right leg disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Service treatment records show that the veteran injured his 
right leg in June 1985 after colliding with another person 
during a softball game.  On examination, some mild swelling 
of the right knee was noted, but an x-ray was negative for 
evidence of a recent injury.  The veteran was diagnosed with 
a right knee contusion and a hematoma of the right thigh.  

In January 1986, the veteran complained of right thigh pain 
and a locking knee, however, the right leg was normal on 
examination.  At his January 1986 separation examination, the 
veteran reported experiencing right knee pain during cold 
weather and stated that his right knee occasionally gives 
out.  However, on examination, his knees were noted to be 
without abnormality.  

The veteran was afforded a VA examination of his right leg in 
July 2005.  He reported knee stiffness during cold weather, 
occasional flare-ups of mild knee discomfort, and a sensation 
of locking up.  He did not report any residual symptoms of 
the right thigh.  

On examination, there was no edema, deformity, or focal 
tenderness of the right thigh or knee noted.  There was also 
no evidence of muscle spasms, guarding, or joint effusion.  
The right knee joint was stable with negative anterior and 
posterior drawer signs.  The patellar apprehension test and 
McMurray's test were negative.  Valgus and varus stress 
maneuvers did not elicit any significant pain.  The veteran's 
range of motion was from 1-135 degrees, which the examiner 
indicated in an October 2005 e-mail was normal for the 
veteran.  Repetitive range of motion testing did not elicit 
pain, fatigue, incoordination, or a reduced range of motion.  
The veteran's gait was normal.  Results from a July 2008 x-
ray showed no evidence of fracture, dislocation, or effusion.  
Bone mineral density was normal.  

The July 2005 report includes a diagnosis of contusion of the 
right knee and hematoma of the right quadriceps femoris.  

In light of the examiner's findings that there is no evidence 
of any current right leg pathology, the Board finds that this 
diagnosis is simply referring to the veteran's in-service 
injury and does not indicate a current disability.  
Additionally, the Board notes that the RO e-mailed the 
examiner in October 2005, requesting clarification regarding 
whether the veteran's range of motion of his right knee was 
"normal".  If the veteran's range of motion was not normal, 
the examiner was asked offer a medical opinion regarding 
whether of not the veteran had a current right knee 
disability and if that disability was related to service over 
twenty years ago.  

The examiner responded by indicating that the veteran's range 
of motion was normal for him.  

In March 2007, the veteran sought treatment at a VA medical 
center for a number of issues, including complaints of right 
knee pain, swelling, and locking.  On examination, the 
veteran's range of motion was normal for all joints and his 
knee was negative for any evidence of pathology.  However, 
the treatment record also includes a note: "tear meniscus."  

In light of the treating physician's conclusion that there 
was no objective evidence of illness or injury on 
examination, it appears that this is merely a speculative 
assessment on his part, to be confirmed or rejected based on 
the ordered x-ray and MRI of the veteran's knee.  However, 
there is no evidence of record that the veteran was ever 
diagnosed with a current knee disability.  The Board notes 
the RO did not issue a supplemental statement of the case 
until September 2008, almost a year and a half after the 
veteran's March 2007 examination.  The veteran has had ample 
to time to submit additional evidence concerning his alleged 
right leg disability, including the result of the x-ray and 
MRI ordered in March 2007, but has failed to do so.   

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Here, the veteran has not 
presented any medical evidence that he suffers from a 
presently existing right leg disability.  While the veteran 
does report currently experiencing right knee pain, 
stiffness, and locking, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

Simply stated, the Board finds that the evidence the VA has 
at this time does not indicate the veteran has a right leg 
disability.  The Board finds that the post-service medical 
record, as a whole, provides evidence against such a finding, 
outweighing the veteran's lay statements. 

Furthermore, even assuming that the veteran does suffer from 
a current right leg disability, he has presented no evidence 
that any current disability is related to an injury in 
service over twenty years ago.  The Board notes that although 
the veteran claims to have experienced stiffness in his right 
knee since service, there is no evidence that he sought 
treatment for these symptoms prior to March 2007.  

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

In conclusion, entitlement to service connection for a right 
leg disability is not warranted.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, any notice error regarding this issue was 
harmless given that service connection for a right knee 
disability is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Additionally, the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection for bilateral hearing loss.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in May 2005 that informed him of what evidence was 
required to substantiate his claim and of the veteran's and 
VA's respective duties for obtaining evidence.  This letter 
was sent prior to the initial adjudication by the RO. 

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the veteran's 
bilateral hearing loss is properly rated, the appeal arises 
from a claim for entitlement to service connection, not an 
increased rating claim.  See Fenderson v. West, 12 Vet. App. 
119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim 
for service connection is part of the original claim and 
technically not a claim for an increased rating).  
Regardless, Vazquez-Flores notice was provided the veteran in 
June 2008.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded VA audiological examinations in 
July 2005 and July 2008 and a right leg examination in July 
2005.  Given that no disability was indicated regarding the 
right leg, an etiology opinion regarding a disability that 
was not found is not needed in this case.  Simply stated, the 
Board can not ask the examiner to provide an opinion 
regarding the etiology of a disability when such disability 
is not found. 

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


